Citation Nr: 0301910	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  02-05 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
warrant reopening the claim of entitlement to service 
connection for additional gastrointestinal disability.

2.  Whether new and material evidence has been received to 
warrant reopening the claim of entitlement to service 
connection for a residuals of a concussion, and if so, 
whether service connection is warranted.

3.  Entitlement to service connection for a chest scar.

(The issue of entitlement to service connection for 
additional gastrointestinal disability will be the subject of 
a later decision).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
December 1942 to February 1946, from January 1948 to January 
1949 and from October 1950 to September 1951.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Pittsburgh, Pennsylvania.  In connection with his appeal the 
veteran testified before Decision Review Officer at the RO in 
June 2002; a transcript of that hearing is associated with 
the claims file.

The Board notes that in 1951 the veteran pursued a claim of 
entitlement to service connection for a stomach disability.  
In an unappealed January 1952 rating decision, the RO granted 
service-connection for amebiasis, without inclusion of any 
other gastro-intestinal diagnosis.  The RO denied entitlement 
to service connection for duodenal ulcer disease in an 
unappealed rating decision dated in March 1957.  Then, in an 
unappealed rating decision dated in February 2000, the RO 
denied an increased rating for amebiasis, evaluated as 
noncompensably disabling.  In February 2001, the RO received 
the veteran's claim of entitlement to service connection for 
gastrointestinal disability.  To the extent that the veteran 
is again seeking an increase in the rating assigned for his 
service-connected amebiasis, he should advise the RO such 
that appropriate actions may be taken.  The Board otherwise 
notes that insofar as the veteran has in the past been denied 
entitlement to service connection for disability of the 
gastrointestinal system, other than amebiasis, his general 
claim of entitlement to service connection for a 
gastrointestinal disability at this time is more 
appropriately viewed as an application to reopen.  See 
Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996); cf. 
Ashford v. Brown, 10 Vet. App. 120, 123 (quoting Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991); (citing McGraw v. 
Brown, 7 Vet. App. 138, 142 (1994); cf. Ephraim v. Brown, 
82 F.3d 399, 402 (Fed. Cir. 1996).  In this regard the Board 
also notes that in an unappealed rating decision dated in 
February 1946, the RO denied entitlement to service 
connection for residuals of a concussion; the veteran is now 
seeking to reopen that claim, specifically claiming residuals 
in the form of memory loss.

The RO did not discuss the issue of whether new and material 
evidence had been submitted to warrant reopening these 
claims.  However, the Board is required to consider the issue 
of finality prior to any consideration on the merits.  
38 U.S.C.A. §§ 7104(b), 5108; see Barnett v. Brown, 8 Vet. 
App. 1 (1995).  Accordingly, the Board will address the 
issues of entitlement to service connection for residuals of 
a concussion and entitlement to service connection for 
additional gastrointestinal disability on a finality basis 
herein.  The United States Court of Appeals for Veterans 
Claims (Court) has indicated that when the Board addresses a 
question not considered by the RO, the Board must consider 
whether the claimant had notice of that issue and whether the 
claimant would be prejudiced by lack of such notice.  In the 
instant case, the Board concludes that the veteran would not 
be prejudiced by such an action in that its consideration of 
the new and material evidence is favorably resolved in both 
instances herein.  See Barnett, supra at 4; Bernard v. Brown, 
4 Vet. App. 384, 390-92 (1993).  Based on these facts, the 
issues have been rephrased as shown on the first page of this 
decision.



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  By rating decision dated in January 1952, the RO granted 
entitlement to service connection for amebiasis, without 
other gastro-intestinal disability; and by unappealed rating 
decision dated in March 1957, the RO denied entitlement to 
service connection for duodenal ulcer disease.

3.  The evidence submitted subsequent to the March 1957 
rating decision includes evidence that bears directly and 
substantially upon the specific matter under consideration; 
is not cumulative or redundant; and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

4.  By unappealed rating decision dated in March 1946, the RO 
denied entitlement to service connection for residuals of a 
concussion.

5.  The evidence submitted subsequent to the March 1946 
rating decision includes evidence that bears directly and 
substantially upon the specific matter under consideration; 
is not cumulative or redundant; and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

6.  The veteran sustained a concussion during active military 
service and is currently shown to have memory loss (amnesia), 
which has been etiologically attributed to the in-service 
injury.

7.  A keloid chest scar was noted to exist upon initial entry 
into active military service and did not undergo any increase 
in severity during or as a result of service.




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for additional 
gastrointestinal disability.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of a 
concussion.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

3.  Memory impairment is due to a concussion incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

4.  A chest scar was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 1153, 1154 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. §§ 1111 (West 1991); 38 C.F.R. § 3.304.  A pre-
existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless the increase in 
disability is clearly and unmistakably due to natural 
progress.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 1991); 
38 C.F.R. 3.306 (2002).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as ulcers, become manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such diseases shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2002).  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In the case of any veteran who engaged in combat with the 
enemy in active service, satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
incurrence if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation in such service, and, to that end, every 
reasonable doubt shall be resolved in favor of the veteran.  
See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d); 
see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

Where a veteran has established that he is a combat veteran, 
Collette and Caluza v. Brown, 7 Vet. App. 498 (1995), set out 
the correct application of 38 U.S.C.A. § 1154(b), requiring a 
three-step, sequential analysis:  1)  Has the claimant 
produced "satisfactory lay or other evidence of such injury 
or disease."  "Satisfactory evidence" is defined as 
"credible evidence that would a allow a reasonable fact 
finder to conclude that the alleged injury or disease was 
incurred in or aggravated by the veteran's combat service?"  
2)  Is the proffered evidence, "consistent with the 
circumstances, conditions, or hardships of such service?"  
3) Once these first two steps are met, the Secretary will 
accept the combat veteran's evidence as sufficient proof of 
service incurrence, even if no official record of such 
incurrence exists, unless the government can meet the burden 
of showing "clear and convincing evidence to the contrary."  
In the third step contrary evidence may be brought into play.  
Collette, 82 F.3d at 393.

The statute does not presumptively establish service 
connection for a combat veteran; rather, it relaxes the 
evidentiary requirements for determining what happened in 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
see also Wade v. West, 11 Vet. App. 302 (1998); Velez v. 
West, 11 Vet. App. 148 (1998); Libertine v. Brown, 
9 Vet. App. 521, 524 (1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West Supp. 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

The Board notes that § 3.156(a) has been amended; the amended 
definition of new and material evidence is not liberalizing.  
It applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claims to reopen, 
which were received before that date.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board will assume for the purpose of this decision that 
the liberalizing provisions of the VCAA are applicable to the 
veteran's claims to reopen, and to the veteran's claims of 
entitlement to service connection for a chest scar and memory 
loss residual to a concussion.  

As explained below, the Board has determined that reopening 
of the veteran's claims of entitlement to service connection 
for a stomach/intestinal disability and for residuals of a 
concussion is warranted.  Therefore, no additional 
information or evidence is necessary to substantiate the 
claims to reopen.  Herein the Board has further granted 
entitlement to service connection for memory impairment, the 
manifestation now claimed by the veteran as residual to an 
in-service concussion.  In this regard this decision is fully 
favorable to the veteran and no further development is 
required.  Finally, the Board has determined that additional 
development is warranted with respect to the gastrointestinal 
disability claim; such will be accomplished prior to 
consideration of the merits of that claim.  Accordingly, no 
further discussion of the VCAA is required relevant to these 
claims.

Relevant to the chest scar, the Board notes that the VCAA and 
the implementing regulations were in effect when the 
veteran's claim of entitlement to service connection for a 
chest scar was most recently considered by the RO.  The 
record reflects that through the statement of the case and a 
supplement thereto, the veteran has been informed of the 
requirements to establish entitlement to that benefit, the 
evidence considered by the RO, and the reasons for its 
determination.  In a letter dated in June 2001, the veteran 
was informed that he should submit medical evidence showing 
diagnosis of the claimed disability and medical evidence of a 
causal relationship between such and his period of active 
service.  In this letter the RO also informed the veteran of 
the assistance that it would provide in obtaining evidence 
and information in support of the claim and of the 
information needed from him to enable the RO to obtain 
evidence and information in support of his claim.  Moreover, 
in the statement of the case issued in February 2002, the 
veteran was advised of the provisions of the implementing 
regulations.  Therefore, the Board is satisfied that the RO 
has complied with the notification requirements of the VCAA 
and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Relevant to the duty to assist, the Board notes that service 
medical records have been associated with the claims file and 
documentation from the appropriate service department do not 
reveal the availability of any additional records.  Further, 
identified records of private treatment have been associated 
with the claims file and the veteran has been afforded 
appropriate VA examinations.  There is no indication that 
other Federal department or agency records exist that should 
be requested.  The claims file also contains medical reports 
pertaining to the onset and etiology of a chest scar.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations pertinent to the chest scar claim.





III.  Factual Background

The veteran had active service in the United States Army from 
December 1942 to February 1946, from January 1948 to January 
1949, and from October 1950 to September 1951.

The report of a December 1942 physical examination at 
induction notes that a keloid scar was present on the 
veteran's chest.  No defects or abnormalities of the 
gastrointestinal system, head or neurologic system were noted 
at entrance.  Medical entries and hospital notes from the 
veteran's December 1942 to February 1946 service period 
include note of left foot cellulitis, hemorrhoids, and 
ringworm.  The report of physical examination dated in 
February 1946 notes the veteran's psychiatric and neurologic 
status as normal, without note of any defects or 
abnormalities of the abdominal wall or viscera, and without 
note of gastrointestinal disability.  The veteran was noted 
to have multiple chest and left lower leg scars, opined to 
have existed prior to service, without sequelae and non-
disabling.  The report includes note of disabilities opined 
to have been incurred in service, as follows:  chronic 
headaches caused by a concussion of a 220 shell in December 
1945; bilateral trench foot; athlete's foot on the left foot; 
prostatic infection; and gonorrhea.  

In March 1946, the veteran applied for VA compensation 
benefits for residuals of a concussion, and for trench foot 
and venereal disease.  He identified no other injury or 
disability as having been incurred in service.  In March 
1946, the RO denied entitlement to service connection for a 
head concussion and notified the veteran of that 
determination by letter also dated in March 1946.  He did not 
appeal.  

In a July 1946 statement, the veteran reported that he was 
having pains in the right side of his head.  

A report of examination completed when reporting for a second 
period of service reflects note of a keloid scar on the 
anterior chest, without any change in size for several years.  
There was no evidence of hernia, abdominal defects, or 
defects or abnormalities of the nervous system.  In October 
1948, during his second period of service, the veteran 
presented with complaints of right lower quadrant pain 
radiating to his flank.  He denied any similar episodes.  The 
impression was uretal colic and physical examination was 
essentially negative.  

On the report of medical examination dated in August 1951, at 
the end of the veteran's third period of service, the 
veteran's neurologic, psychiatric, and abdomen and viscera 
(to include hernia) were evaluated as normal.  The veteran 
was noted to have a scar on his chest.  

In October 1951, the veteran claimed entitlement to service 
connection for a stomach and kidney disability.  A 
physician's certificate notes treatment of the veteran in 
October 1951 for pain radiating to the side and the back.  
The veteran was hospitalized in October and November 1951 and 
treated for intestinal amebiasis and Ascaris lumbricoides.  
At that time he was noted to experience headaches, with a 
history of an in-service concussion.  

A rating decision dated in January 1952 reflects a grant of 
service connection for intestinal amebiasis.  

In January 1957, the veteran appeared for a VA examination.  
He complained of lower abdominal pains since 1949, relieved 
by defecation.  The examiner noted the veteran had been 
thrown by an explosion in World War II, with a loss of 
consciousness of 15 minutes and a concussion.  The veteran 
complained of right-sided head pain.  Also noted were 
complaints of stomach pain with a question of diverticulosis.  
The diagnosis was chronic duodenal ulcer, as suggested by 
clinical test results.

In March 1957, the RO denied entitlement to service 
connection for a duodenal ulcer.  The veteran did not appeal 
the decision.

The claims file contains records of treatment by K. Maceyko, 
which note the presence of a chest scar since 1944.

The claims file also contains records of treatment at 
Shadyside Hospital, dated from January to May 1993, and 
pertaining to hiatal hernia, splenectomy and ventral hernia 
repair, without opinion as to date of approximate onset or 
cause.

In November 1999, the veteran appeared for examination of the 
digestive system in connection with his claim for an increase 
in the rating assigned to amebiasis. The veteran reported 
taking Pepcid occasionally for reflux and gave a history for 
hiatal hernia, as well as ventral hernia.  The veteran gave a 
history of having had a severe concussion with displacement 
of the stomach and intestines displaced into chest.  The 
examiner noted that there was no obvious sign of residual 
affects of any amebic dysentery that the veteran may have had 
in service.  

In March 2001, the veteran reported for VA examinations.  In 
connection with the intestines examination, the veteran 
reported incurrence of an injury during service in Korea.  He 
stated he received a concussion and that such caused a 
displacement of the stomach and small intestine into his 
chest cavity.  He reported resulting problems with reflux and 
water brash as well as epigastric burning.  The veteran 
indicated he had had surgery in or around 1994 to bring his 
stomach and intestines back into the abdomen and at the same 
time had had a ventral herniorrhaphy.  The examiner diagnosed 
gastroesophageal reflux disease, status post ventral 
herniorrhaphy, status post surgery to remove his stomach and 
intestines from the chest cavity and return to the abdominal 
cavity.  In connection with the scars examination, the 
veteran reported that on December 16, 1944, during the Battle 
of the Bulge, he was wounded in the chest by an unknown 
object, which caused a superficial puncture wound to the 
chest.  H indicated that he was treated in the field and in a 
field hospital, and that his keloid chest scar was the result 
of such injury.

The mental disorders examination conducted in March 2001 
reflects review of the claims file by the examiner.  The 
examiner noted that the first mention of memory loss appeared 
in statements dated in the year 2000.  The examiner also 
noted that the veteran's service records, to include note of 
headaches, post concussion, shown on a discharge report.  The 
examiner continued to note the veteran's complaints of having 
no memory of the time he was in Korea, except for three or 
four isolated incidents.  He indicated that his memory 
problems bothered him upon return to civilian life, but that 
his family assisted him in functioning.  The examiner then 
stated that the veteran remembered the details of his life 
prior to duty in Korea quite well, and that the veteran's 
current memory was exceptionally good for a man his age.  The 
examiner noted that examination revealed the veteran to 
experience an impairment of thought processes and 
communications when dealing with the period of time spent in 
service in Korea, and for an undetermined amount of time 
prior and subsequent thereto.  The examiner opined the 
veteran met the criteria for a diagnosis of amnestic disorder 
secondary to concussion.  After noting the absence of any 
drug or alcohol use, and questioning the lack of documented 
proof of a concussion during service, the examiner stated 
that the veteran described a credible story that would lead 
to such a concussion and had symptoms of post-concussive 
syndrome.  The examiner opined that a retrograde or 
anterograde amnesia was not unusual post concussion.

The claims file contains VA outpatient records dated from 
April 2001 to July 2002.  In April 2001, the veteran reported 
requesting treatment options for a keloid across his upper 
chest, stated to have developed after an injury at the Battle 
of the Bulge.  A May 2001 entry includes note that prior to 
treatment with injections the veteran had had sharp pains in 
the scar and that several small pieces of metal, likely 
shrapnel, had been removed.  A November 2001 note indicates 
the veteran had a keloid scar "from a shrapnel wound" 
sustained in World War II, with subsequent removal of 
shrapnel.  Subsequent entries continue to reference a keloid 
chest scar residual to a shrapnel wound incurred during World 
War II service.

In a statement received in November 2001, the veteran 
identified the in-service incident resulting in his 
concussion and stomach injury as having occurred 
April 7, 1951.  He submitted a newspaper article citing his 
receipt of the Bronze Star for heroism in action on that 
date.  

In June 2002, the veteran testified before a Decision Review 
Officer at the RO.  He stated that he had been hit in the 
chest with a "big thing like a club" during the Battle of 
the Bulge, resulting in a cut approximately eight-to-ten 
inches long on his chest.  He indicated he had been treated 
at a field hospital and that there was no way of getting 
records.  He also stated that it must have been shrapnel that 
hit him due to the length of the cut.  The veteran's 
representative stated that the veteran did not have the chest 
scar prior to service and that any service notation must have 
been made subsequent to receipt and healing of the injury.  
The veteran reported that after service pieces of shrapnel 
were taken out of his chest.  (Transcript at 1-7).  The 
veteran stated that when taking ammunition to the front lines 
he heard a big bang and remembers nothing thereafter.  He 
stated that after that incident he had stomach problems 
characterized by difficulty eating and having problems with 
choking.  He indicated also that he had no memory of his time 
in Korea and had had problems since his concussion.  
(Transcript at 9-11).  

IV.  New and Material Evidence

Gastrointestinal Disability

Subsequent to the final decision denying service connection 
for gastrointestinal disability, additional medical evidence 
showing diagnoses of hiatal hernia, a ventral hernia, and 
gastroesophageal reflux disease has been received.  The 
evidence added to the record, including the January 2002 VA 
examination reports, suggest a potential link between the 
veteran's service and his current gastrointestinal 
complaints.  For the purposes of determining materiality, the 
credibility of the veteran's account of in-service injury 
with progression of gastrointestinal symptoms is presumed.  
Therefore, the Board is satisfied that the evidence added to 
the record includes evidence that is not cumulative or 
redundant and is so significant that it must be considered to 
fairly decide the merits of the veteran's gastrointestinal 
claim.

The Board will not herein decide the merits of the reopened 
claim, however, but rather is undertaking additional 
development on matter pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide any 
notice of the development required by 38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing any response 
to the notice, the Board will prepare a separate decision 
addressing the reopened claim of entitlement service 
connection for additional gastrointestinal disability.

Residuals of a Concussion

Subsequent to the unappealed rating decision in March 1946, 
the RO has obtained a VA examination of the veteran, which 
resulted in diagnosis of amnesia secondary to the veteran's 
in-service concussion.  The report of this examination is 
clearly new and material since it suggests that the veteran 
has memory impairment due to a service-incurred concussion.  
As such, the claim may be reopened.  The merits of that claim 
are discussed herein below.

V.  Service Connection

Residuals of a Concussion

Available service medical records include note that the 
veteran was injured and incurred a concussion during service 
in 1945.  At discharge it was noted that the veteran 
thereafter experienced headaches.  In connection with the 
instant appeal the veteran argues that due to his in-service 
concussion he has experienced memory loss.  A review of the 
post-service medical evidence reveals that the veteran did, 
in fact, complain of right-sided head pain and headaches in 
the years proximate to his discharge.  Further, more recent 
medical records are consistent in noting memory loss, 
particularly memory loss centered around the events of the 
veteran's service.  Finally, a VA physician, with benefit of 
review of the entire claims file to include service medical 
records, opined that the veteran's history was consistent 
with retrograde amnesia attributable to a concussion during 
active service.  There is no competent evidence of record 
refuting that conclusion.  As such, the competent evidence 
supports entitlement to service connection for memory 
impairment as residual to a concussion.

Chest Scar

The veteran and his representative have argued that the 
veteran incurred injury to the chest during his first period 
of service, thus resulting in his keloid chest scar.  The 
Board first points out, however, that the December 1942 
report of physical examination completed at service induction 
clearly notes the presence of a keloid scar on the veteran's 
chest at entry into service.  Thus, despite his statements to 
the contrary, the veteran is not entitled to the presumption 
of soundness at entry with respect to his chest scar.  

The Board next emphasizes that later service examination 
reports note the continued presence of the veteran's chest 
scar and describe such as having existed prior to service, 
without sequelae, and/or without any change in size for 
several years.  Furthermore, despite service documentation of 
multiple injuries and complaints, ranging from hemorrhoids to 
ringworm, and including note of the veteran's concussion, 
there is no objective documentation of incurrence of any in-
service chest injury and also no service evidence of any 
flare-ups, worsening or other change in the status of the 
pre-existing chest scar.  In fact, the record reflects that 
decades passed subsequent to service before the veteran 
complained of chest scar problems.  Relevant complaints are 
only noted in the 1990s, many years later and in connection 
with his claim of entitlement to VA compensation benefits.  
Thus, there is no persuasive evidence of an increase in 
severity of the pre-existing chest scar during or as a result 
of service.  In fact, neither the veteran nor his 
representative has presented any argument on the question of 
aggravation.

The Board acknowledges the veteran's combat status, but 
emphasizes that this is a case where there is clear and 
convincing evidence contradicting the veteran's account of an 
in-service chest injury resulting in a scar.  As stated, 
service medical records show that the scar existed when the 
veteran entered active duty.  See Collette, 82 F.3d at 393.  

The Board does recognize that the claims file contains 
contemporary medical evidence that describes the veteran's 
chest scar as residual to an in-service shrapnel wound.  The 
weight of a medical opinion is, however, diminished where 
that opinion is ambivalent, based on an inaccurate factual 
premise, is based on an examination of limited scope, or 
where the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri v. Brown, 4  Vet. App. 467 (1993).  The 
Board is not bound to accept medical opinions which are based 
on history supplied by the veteran where that history is 
unsupported by the medical evidence.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal, op. cit.; and Guimond v. Brown, 6 Vet. App. 69 (1993) 
and most recently, Pond v. West, 12 Vet. App. 341 (1999) 
where the appellant was himself a physician.  In this case, 
the medical descriptions of a shrapnel scar, with a history 
of shrapnel removal from the chest, are wholly inconsistent 
with available service medical records that definitively note 
the pre-existence of the scar and the lack of change in such 
scar during service.  As such the Board affords no weight to 
the notations made by the VA physicians treating the veteran 
for scar symptoms decades after service discharge.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable to this claim.  38 U.S.C.A. § 5107(b).


(CONTINUED ON NEXT PAGE)



ORDER

The Board having determined that new and material evidence 
has been received, reopening of the claim of entitlement to 
service connection for additional gastrointestinal disability 
is granted.

The Board having determined that new and material evidence 
has been received, reopening of the claim of entitlement to 
service connection for residuals of a concussion is granted.

Service connection for memory impairment residual to a 
concussion is granted.

Entitlement to service connection for a chest scar is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

